                  IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF HAWAII

 STEPHEN ROBERT NEALE                        CIVIL NO. 20-00231 JMS-RT
 YOUNG,
                                             MEMORANDUM IN SUPPORT OF
                     Plaintiff,              MOTION

       vs.

 UNIVERSITY OF HAWAII, ET AL.,

                     Defendants.


                 MEMORANDUM IN SUPPORT OF MOTION

             In this case transferred from the U.S. District Court for the Eastern

District of Michigan, Defendant The Association of American Law Schools

(“AALS”) respectfully asks the court to dismiss it with prejudice because

Plaintiff’s “Complaint” [ECF No. 1] does not allege any factual content plausibly

establishing a viable claim against AALS.

             The non-conclusory facts alleged in the Complaint directed at AALS

are that Plaintiff Pro Se Stephen Robert Neale Young (“Plaintiff”) could not

discern what differentiates AALS’ work from that of the American Bar

Association (“ABA”) despite his extensive review of its website. See Complaint,

attached hereto as Exhibit 1, at p. 9, ¶14. Plaintiff concedes “it is possible [the

AALS] may have a positive impact[,]” but says he “cannot honestly discern any
practical purpose for the existence of this organization[.]” Id. Plaintiff also asserts

that AALS contributed to a publication called the “Comprehensive Guide to Bar

Requirements 2019,” and collects dues from member law schools. See Complaint,

at 23, ¶84; 26, ¶97.

             Even if true, these innocuous allegations do not state a claim upon

which this Court may grant relief in favor of the Plaintiff under any of the

confusing counts and claims asserted in the Complaint. Fed. R. Civ. P. 12(b)(6);

Bell Atlantic Corp. v. Twombly, 550 U.S. 544 (2007); Ashcroft v. Iqbal, 556 U.S.

662 (2009). Twombly is particularly instructive, as it was an antitrust case. In that

case, the plaintiff class of consumers asserted that AT&T’s affiliated local carriers

(“Baby Bells”) engaged in certain “parallel” conduct in a conspiracy to undermine

their competitors in violation of the Sherman Act. 550 U.S. at 550-551. The U.S.

Supreme Court held that the alleged “parallel” conduct did not show, as required to

state an actionable claim, that the defendants forged an illegal agreement to restrain

trade. Id. at 557. As the Supreme Court explained, plaintiffs could not be allowed

to advance their lawsuit and engage in expensive discovery when their factual

allegations merely “suggested” or were “consistent with” the existence of an illegal

conspiracy, but did not plausibly eliminate the non-actionable likelihood that each

carrier recognized the benefits of pursuing the same course of conduct in its

respective market. Id. at 557-559.


                                           2
             This case is even weaker than Twombly, for Plaintiff’s failure to

divine AALS’ mission, programs and activities despite their articulate presentation

on its website1 does not even suggest a conspiracy in restraint of trade, or a

criminal enterprise in violation of the Racketeer Influenced and Corrupt

Organizations Act (RICO), 18 U.S.C. § 1961 et seq., or unlawful discrimination.

Cf. Otworth v. The Florida Bar, 71 F. Supp. 2d 1209 (M.D. Fla. 1999) (dismissing

antitrust and civil rights claims against state bar association under pre-Twombly

standard of reviewing Rule 12(b)(6) motions to dismiss). Similarly, collecting

dues and helping aspiring attorneys understand bar requirements fail to suggest

anything remotely actionable or negate the likelihood that AALS was performing

the normal and salutary functions of a non-profit organization designated as such

under Section 501(c)(3) of the Internal Revenue Code. Id. Plaintiff’s Complaint

readily acknowledges the obvious possibility that AALS “may have a positive

impact[.]” See Complaint, at 9, ¶14. In sum, Plaintiff has not “nudged [his] claims

across the line from conceivable to plausible.” Twombly, 550 U.S. at 570.

             This conclusion is unaffected by Plaintiff’s addition of speculative

innuendo containing unadorned legal conclusions such as “aside from assisting in

antitrust violations” or “aside from being entirely unregulated.” See Complaint, at

9, ¶14. Nor is Plaintiff’s case against AALS advanced by his confusing attempts to

1
 See https://www.aals.org. AALS respectfully asks the court to take judicial
notice of its website if and as necessary to evaluate this motion.

                                          3
“adopt by reference” other lawsuits or even attaching one of them as an exhibit.

See, e.g., Complaint, at ¶¶1-9 (and Exhibit 1 to the version of the Complaint filed

herein). AALS is not a party or mentioned in those other lawsuits. Based on the

content of the pleading that Plaintiff actually filed in this court as his Complaint,

there is simply no substance to his claims against AALS.

             Finally, nothing in the record demonstrates that Plaintiff could cure

these defects by amendment. Therefore, AALS respectfully requests that the court

dismiss the Complaint as to AALS with prejudice and enter judgment accordingly.

             DATED:        Honolulu, Hawaii, June 4, 2020.



                                               /s/ Christopher J. Cole
                                               CHRISTOPHER J. COLE

                                               Attorney for Defendant
                                               THE ASSOCIATION OF
                                               AMERICAN LAW SCHOOLS




                                           4
